Freeman, J.,
on petition for rehearing, said:
We have examined petition for rehearing in this case, and can see no ground suggested om which we *571can change the result arrived at in former opinion. The fact that the purchaser of the land was dead and insolvent, cannot give the right to his surety on notes foT the purchase money of lands to come into a court of chancery to have such sale declared void or set aside. Unless the heirs on whom the estate devolves shall disaffirm it, it must stand. They alone can dis-affirm the title then obtained, and until they do this, the surety must stand by this contract in a case like this. A contrary rule would allow the surety to avoid his liability on the note, because he thought the court might adjudge in his favor the title defective, and yet allow the purchaser, or in this case, the heir, to retain the property, his possession being undisturbed.
The principle we lay down in this case is, that the principal having purchased the land, and not having sought to avoid his purchase, nor his heir on whom the estate devolves, the surety cannot do so for them in order to be relieved from his liability on the note for the purchase money. We have been shown no case nor authority that adjudges or holds that he may do so; and until such authority is found, we must stand by the rule announced.
The fact that Jenkins or his heirs may not be able to pay the debt, can certainly not alter the case. The contract may prove a bad one, disastrous even, but while it stands and is not disaffirmed or set aside, and the property remains subject to said contract, the liability for the purchase money remains; the principal is bound for it, and the security can stand on *572no higher or different grounds on the facts of this case. In addition, we may say that it can scarcely be doubted that should the surety seek to be substituted to the rights of the creditor, the heirs or devi-sees of the creditor who collect the money out of him through the agency of the court, would not be allowed to disaffirm the validity of a title which they have affirmed by taking the proceeds of the judgments on the notes given for the purchase money. They could not be heard to insist on getting the proceeds and at the same time claim the land for which the money was paid.
We do not think it necessary to answer the various propositions so ingeniously presented in the petition for rehearing. If we are correct in the main position, it is conclusive of the case, and we can have no doubt of the correctness of that position.
Dismiss the petition.